subsequently filed a motion to withdraw this appeal. Cause appearing, we
                grant the motion and
                           ORDER this appeal DISMISSED.




                                                 Pic      ing



                                                 Parraguirre


                                                                                J.
                                                 Saitta



                cc: Hon Elizabeth Goff Gonzalez, District Judge
                     Attorney General/Carson City
                     Attorney General/Las Vegas
                     Coyer Law Office
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   2
(0) 1947A